UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1132


ROSA DEL CARMEN AREVALO DE ARRIOLA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 20, 2016             Decided:   December 2, 2016


Before TRAXLER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax,
Virginia, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Paul Fiorino, Senior Litigation
Counsel, Jenny C. Lee, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rosa del Carmen Arevalo de Arriola, a native and citizen of

El Salvador, petitions for review of an order of the Board of

Immigration    Appeals   (Board)   dismissing        her   appeal   from   the

immigration judge’s denial of her requests for withholding of

removal and protection under the Convention Against Torture.                We

have thoroughly reviewed the record, including the transcript of

Arevalo de Arriola’s merits hearing and all supporting evidence.

We conclude that the record evidence does not compel a ruling

contrary to any of the administrative factual findings, see 8

U.S.C.   §   1252(b)(4)(B)   (2012),    and   that    substantial    evidence

supports the Board’s decision.     See Gomis v. Holder, 571 F.3d 353,

359 (4th Cir. 2009).

     Accordingly, we deny the petition for review for the reasons

stated by the Board.     In re Arevalo de Arriola (B.I.A. Jan. 11,

2016).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                    2